DETAILED ACTION

NOTE:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed June 8, 2021 is acknowledged and has been entered.  Claims 28 and 36 have been canceled.  Claims 21, 24-26, 30, 32, 33, 37, 39, and 45 have been amended.  Claim 55 has been added.

2.	As before noted, Applicant elected the invention of Group I, claims 21-44, 46, and 52-54, drawn to a kit or a composition comprising two T cell binding domains and a set of nucleic acid molecule encoding the T cell binding domains.
	Additionally, Applicant elected the species of the invention of Group I in which the first component comprising a first targeting moiety that binds to a tumor antigen expressed by the cancer comprises PD-1 and in which the second component comprising a second targeting moiety that binds to a tumor antigen expressed by the cancer comprises an aptamer or more particularly an aptamer comprising the nucleotide sequence of SEQ ID NO: 97.
	However as previously noted upon reconsideration the restriction and election requirement set forth in the Office action mailed November 30, 2020 has been withdrawn in part so as to rejoin the elected species and the non-elected species in which the first and/or second targeting moieties are any of those selected from the listings by any of the claims.  

3.	Claims  21-27, 29-35, and 37-55 are pending in the application.  Claims 45 and 47-51 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.

4.	Claims 21-27, 29-35, 37-44, 46, and 52-54 have been examined.

Response to Amendment
5.	The amendment filed on June 8, 2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action: 
The amendment is non-compliant because the status identifiers in parentheses of claims 45 and 47-51, which have been withdrawn from further consideration, do not properly indicate that status.
Despite the lack of compliancy, the amendment has been entered.
Briefly, the revised amendment practice requires a listing of all claims beginning on a separate sheet.  Each claim ever presented must be included in the listing of claims together with a single proper status identifier in parentheses.  The permissible status identifiers include:  “original”, “currently amended”, “canceled”, “withdrawn”, “previously presented”, “new”, and “not entered”.  The text of all pending claims, including withdrawn claims, must be presented.  Markings to show only the changes made in the current amendment relative to the immediate prior version should be included with the text of all currently amended claims, including withdrawn claims that are amended.  Added text must be shown by underlining the added text.  Generally deleted text must be shown by strikethrough (e.g., 
As for amendments to the specification, including the abstract, amendments must be made by presenting a replacement paragraph or section or abstract marked up to show changes made relative to the immediate prior version. An accompanying clean If a substitute specification is being submitted to incorporate extensive amendments, both a clean version (which will be entered) and a marked up version must be submitted as per 37 CFR 1.125.  The changes in any replacement paragraph or section, or substitute specification must be shown by underlining (for added matter) or strikethrough (for deleted matter) with 2 exceptions: (1) for deletion of five characters or fewer, double brackets may be used (e.g., [[eroor]]); and (2) if strikethrough cannot be easily perceived (e.g., deletion of the number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strikethrough, followed by including and underlining the extra text with the desired change (e.g., number 14 as).
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Information Disclosure Statement
6.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
7.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed November 30, 2020 has been withdrawn in part so as to rejoin the elected species and the non-elected species in which the first and/or second targeting moieties are any of those selected from the listings by any of the claims including an aptamer that binds EGFR and comprises any of the nucleotide sequences selected from SEQ ID NOs: 95-164.  

Terminal Disclaimer
8.	The terminal disclaimer filed on June 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,035,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
9.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier applications is acknowledged.  
However, claims 21-44, 46, and 52-54 do not properly benefit under §§ 119 and/or 
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely June 28, 2018.

Grounds of Objection and Rejection Withdrawn
10.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed March 9, 2021.

Claim Objections
11.	Claim 21 is objected to because the claim recites “b. a second component comprising a second T-cell binding domain […]”.  Here it is presumed that the second T-cell binding domain to which the claim refers is that to which the claim previously refers:  “a first T-cell binding domain capable of T-cell binding activity to a human T-cell in the patient when binding of a second T-cell binding domain […]”.  If not Applicant should clarify that this recitation referring to “a second T-cell binding domain”, as mentioned above, is not the same as that previously referred to by the claim.  If so then Applicant may obviate this issue by amending claim 21 to recite “b. a second component comprising the second T-cell binding domain […]”.

12.	Claim 21 is objected to because of the omission of a conjunction adjoining the recitations of “(1) expressed by the cancer” and “(2) colocalized to the cancer by a 

13.	Claims 32 and 33 are objected to because each of the claims recites, “wherein the aptamer binds to a tumor antigen expressed by cancer […]”.  It is presumed that the reference to the tumor antigen and to the cancer is a reference to the tumor antigen and cancer to which the preceding claims refer.  If this is the case, Applicant should obviate this issue by amending claim 21 to recite, “wherein the aptamer binds to the tumor antigen expressed by the cancer […]”. 

14.	Claim 37 is objected to because the claim recites “folic acid and/or its derivative folate”.  It is not evident how the targeting moiety can be folic acid and a derivative of folate, since would be one or the other; but even so “its” is a possessive pronoun and not a contracted form of “it is”; so it is suggested that the claim should be amended to recite, “if the targeting moiety comprises folic acid or a derivative thereof […]”.

15.	Claim 37 is objected to because of the inconsistent usage of different terms to refer to TGF or transforming growth factor.  Claim 37 depends from claim 34, which recites in one embodiment the first and/or second targeting moiety comprises “TGF”, but according to claim 37, in the corresponding embodiment, “the targeting moiety comprises […] transforming growth factor (TGFa)”.  This objection may best be obviated by amending the claims to use the same term to refer to this protein throughout.

16.	Claim 39 is objected to because in referring to the targeting moiety of the second T-cell binding domain the claim recites, “that is the same or different from the targeting moiety in the agent”.  There is no prior reference to an agent, per se, comprising this 
	Appropriate correction should be made (e.g., it is suggested that claim 39 be amended to strike the recitation of “in the agent”. 

17.	Claim 43 is objected to because the claim redundantly recites the phrase “expressed by the cancer”.
	Appropriate correction should be made (e.g., Applicant should amend claim 43 to strike one of the recitations of this phrase).

18.	Claim 43 is objected to because in one embodiment the claim is drawn to the kit or composition according to claim 39, wherein the protease cleavage site of the second component is cleaved by a protease that binds to a tumor antigen expressed by the cancer and that is the same or different from the targeting moiety in the agent”.  As noted above the only “agent” referred to by the preceding claims is a part of the first component; the second component does not comprise an agent (rather it is described as comprising “a second T-cell binding domain”). 
	Appropriate correction should be made.

19.	Claim 44 is objected to because the claim recites, “at least one protease cleavage site for each inert binding partner has been cleaved”, where according to the language of preceding claims the inert binding partner is adjoined to the first T-cell binding domain by “a protease cleavage site”.  In other words there is no prior reference to more than one protease cleavage site that separates the first T-cell binding domain and the first inert binding partner.  The same is true of the second component, which according to claim 39 comprises “a protease cleavage site” separating the second T-cell binding domain and the second inert binding partner.  Again, there is no prior reference to more than one 
	Appropriate correction should be made but it is suggested that claim 44 be canceled since it recites that the upon protease cleavage of the protease cleavage sites of each of the first and second components of the kit or composition, and after dissociation of the inert binding partner, the first T-cell binding domain and the second T-cell binding domain are capable of binding to one another so as to then be capable of binding to CD3 or the TCR of a T-cell.  If this were not the case it is not understood how the claimed invention might ever be used as intended. 

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

21.	Claims 21-27, 29-35, 37-44, 46, and 52-54 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 24 of the amendment filed June 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a kit or composition intended for use in treating cancer in a patient.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
The claims are drawn to a plurality of materially and structurally disparate kits or compositions comprising a first component comprising a targeted T cell binding agent comprising a first T cell binding domain and “a first targeting moiety” that is described by its function alone – i.e., according to claim 21 the first component comprises a first targeting moiety that binds to a tumor antigen expressed by a cancer in a patient.  This first targeting moiety may be composed of any material, it may have any structure, and it may function to bind to the tumor antigen by any mechanism.  It might be an antibody or an antigen binding fragment thereof (see, e.g., claim 25) or it might be an aptamer (see, e.g., claim 26) or it might be a protein other than an antibody (e.g., PD-L1) (see, e.g., claim 37) or it might be a protein that is capable of binding to a target on a cancer cell, which comprises another protein (e.g., according to claim 55, it might be a protein comprising IL-2).2  It is therefore evident that the first targeting moieties may be composed of various different materials and have widely disparate structures and as such there is no one particularly identifying material or structural characteristic that is shared by at least most members of the claimed genus of moieties and their common ability to bind to a tumor antigen expressed by the cancer in the patient.  As a consequence the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the molecules that are suitably used to produce the claimed invention; and for 
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a kit or composition comprising a first and a second component comprising, respectively, a first and a second targeting moiety that binds to a tumor antigen expressed by the cancer in the patient, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability bind to a tumor antigen, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a molecule that has the ability to bind to a tumor antigen such that it might be suitably used in practicing the claimed invention (i.e., to make and then use the claimed kit or composition as it is intended to treat cancer in a patient); without such a molecule, it is impossible to practice the 
Here Applicant is reminded that “‘[the] purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “targeting moieties” that might be used in practicing the claimed invention by screening various different molecules to determine which, if any, are capable of binding to a given tumor antigen expressed by a given cancer in a given patient, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “targeting moieties” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a molecule that can be used as a “targeting moiety” to produce the claimed invention for use in treating cancer in a patient.    
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying cannot be achieved by disclosing only one species within the genus and it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of “targeting moieties” having the ability to bind to tumor antigens expressed by cancers in patients, but which otherwise are composed of no particular material and/or have widely varying structures and/or which act by any given mechanism, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Turning to another but related issue, the claimed kit or composition further comprises a second component comprising a second T cell binding domain and “a second targeting moiety” that is described by its function alone.  As with the first targeting moiety the second targeting moiety might be any molecule regardless of its composition and structure, provided that it somehow functions to bind to a tumor antigen expressed by the cancer in the patient.  This element of the claimed invention is also not adequately described with any of the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the molecules that are suitably used to produce the claimed invention; and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement. 
The same is true of the “inert binding partner”, a part of either or both of the first 
Turning to other issues, claims 32 and 33 are drawn to any of plurality of aptamers that bind to a tumor antigen expressed by the cancer in the patient.  However it does not appear that the specification describes with any clarity or particularity an aptamer that binds to any given tumor antigen expressed by a given cancer in a given patient with any particular affinity (Kd) that ranges, e.g., between 1 pM and 100 nM.  Therefore, rather than describing at least a substantial number of aptamers that binds to various different tumor antigens with affinities falling within the range of requisite affinities (e.g., an aptamer that binds to HER-2 with an affinity of 1 pM), it appears that the claims merely invite the artisan to complete the claimed invention by discovering the identity of or by producing an aptamer that binds to any given tumor antigen with the requisite affinity.  It is not sufficient to describe the claimed invention as being material that is sought-after but not yet attained if the written description requirement is to be met.
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
And, again, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes aptamers that binds to any given tumor antigen with the requisite binding affinity to be used in practicing 
Here Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  The instant situation is analogous in that the claims are directed to aptamers (rather than antibodies) that exhibit specific properties, where the specification does not appear to describe aptamers with the specific properties that are required by the claims.
Furthermore, even if it is known that an aptamer that is described by this application has a binding affinity that falls within the requisite range of binding affinities, it cannot be presumed that any other aptamer will also have such an affinity (e.g., an affinity of 1 pM).
Notably the aptamers that bind to EGFR, which are described by this application, are not aptamers that are reasonably expected to bind to other tumor antigens.  The structures of the aptamers that bind to any of a large plurality of different tumor antigens are expected to vary substantially.  For this reason it is aptly noted that the greater the variation in the genus, the less representative any particular aptamer would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Claim 36 is drawn to the kit or composition of claim 34, wherein the first targeting moiety and/or second targeting comprises “a truncated form, analog, variant or derivative of IL-2, IL-4, […], or CD40”, but it is not clear what function the first targeting moiety and/or second targeting that comprises, for example, a truncated form of IL-2 or CD40 must have if it is to be suitably used to produce the claimed invention.3  Must it bind to the IL-2 receptor, if the first targeting moiety and/or second targeting comprises IL-2?  Must is binds to CD40L, if the first targeting moiety and/or second targeting comprises CD40?  If 
The artisan cannot predict whether any given structural variant or analog or derivative of a given protein (e.g., PD-1) will have or retain the ability to be suitably used 4  Even if it is presumed that if the targeting moiety selected is a variant of PD-1, for example, which must have or retain the ability to bind to PD-L1 and/or PD-L2 to be suitably used in practicing the claimed invention, the specification does not describe the amino acids that are essential to that function, which cannot be altered, or which may be replaced but then only by certain other amino acids if the function is not to be abrogated by the substitutions.  The same may be said of any of the subject matter claimed in which the first and/or second targeting moiety is an analog, variant or derivative of one of the proteins listed by the claims.  In any case the specification does not describe with any of the requisite clarity and particularity at least a substantial number of the claimed proteins that are suitably used as targeting moieties. 
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

At best, given the disclosure, it would only be obvious to produce a kit or a composition according to the claims for use in treating cancer in a patient, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) en banc) (citations omitted).
Turning to claim 37, in one embodiment the first targeting moiety that binds to a human tumor antigen expressed by the cancer comprises folate or a derivative of folate, but it is unclear what it is that constitutes or does not constitute a derivative of folate.  Moreover it is unclear what must be done in order to produce a derivative of folate such that whatever it may be it is suitably used as a first targeting moiety.  Yes, it is understood that it must be capable of binding to FOLR and/or FOLH1, which is expressed by the cancer, but its identity is not known and it presumably may have a structure and functional attributes that differ from folate; so therefore it is submitted that the claim merely bids one skilled in the art to finish the inventive process by discovering the identities of at least a substantial number of folate derivatives, which are suitably used as first targeting moieties in practicing the claimed invention.  Furthermore, since its structure may vary, apparently there is no one particularly identifying structural feature that is shared by at least a substantial number of folate derivatives, which are suitably used as first targeting moieties, and their common utility in practicing the claimed invention.  One cannot presume a priori that any given folate derivate will be found to be suitably used as a first binding moiety – the identities of suitable folate derivatives must be determined empirically.
Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).     
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used as intended to treat cancer in a patient.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed kit or composition, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Applicant has argued that the first and second targeting moieties are antibodies or antigen binding fragments thereof, aptamers, or other proteins that are found to be capable of binding to targets on cancer cells, but this is not always the case since, for example, according to claim 21 the first targeting moiety is only described by its functional capability of binding to a human tumor antigen expressed by the cancer in the human 
Otherwise, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

22.	Claims 21-27, 29-35, 37-44, 46, and 52-54 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 28 of the amendment filed June 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice5), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a kit or composition having the properties recited by the claims, which comprises targeting moieties having the requisite binding characteristics and which can be used as intended to treat cancers in patients; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to another issue, claim 54 is directed to particular antibodies (e.g., Cetuximab and G544).  At page 22-24 of the amendment filed June 8, 2021 Applicant has pointed to non-patent publications that are alleged to describe the particular antibodies to which claim 54 is directed (e.g., Applicant has remarked that the antibody having the designation “BU59” is an antibody that binds to CD22, which has been described by Engel et al.).  However, M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).  If the non-patent publications cited do not provide an enabling disclosure that includes a description of the structure of the antibody or an antigen binding fragment thereof that must be used in practicing the claimed invention, then, it remains unclear if the particular antibody or a cell line (e.g., a hybridoma) that produces an antibody having the exact structural and chemical identities of the antibody to which the claims refer is known and publicly available or can be reproducibly isolated without undue experimentation.  As previously explained, in general, it is submitted that without a commercial source from which the antibody may be freely acquired for use or without access to a cell line producing one or the other antibody to which the claims refer, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make the antibody such that it may be used in practicing the claimed invention.  Therefore, in each case, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Notably, exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence 
Here Applicant is again reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.
Here, it is not entirely clear to which particular antibodies the claims are directed6, but even if some of these antibodies are known and presently being used in a laboratory or clinical setting, there remains uncertainty as to the availability of the antibody for use in practicing the claimed invention.  Applicant has not made of record any of the facts and circumstances surrounding the access to the antibodies.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant may have been able to obtain an antibody in question from whatever source prior to the filing date of the application, if indeed that is the case, does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.
Nevertheless, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing7.  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112, first paragraph  (see 37 C.F.R. 1.801-1.809).  

If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the 

Conclusion
23.	No claim is allowed.

24.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO2013/128194-A1 teaches a masked targeting agent for redirecting T cells to tumor cells comprising a masked T cell binding domain and a tumor antigen-binding domain, which is activated by protease cleavage of the masking moiety that prevents binding of the T cell binding domain to a T cell.
	Desnoyers et al. (Sci. Transl. Med. 2013 Oct 16; 5 (207) :207ra144, pp. 1-11) teaches a masked antibody that is inert until a masking peptide epitope adjoined to the antibody is cleaved by a protease so as to dissociate and free the antigen binding site of the antibody.
Sandersjöö et al. (Cell. Mol. Life Sci. 2015 Apr; 72 (7): 1405-15) teaches a pro-antibody comprising an antigen targeting antibody bound to an anti-id antibody, which is activated by a protease (after cleavage of a linker the anti-id antibody is released or displaced to allow the antigen targeting antibody to bind to the targeted antigen). 
U.S. Patent Application Publication No. 2009/0304719-A1 teaches activatable binding polypeptides (e.g., antibodies), which contain a target binding moiety, a masking moiety, and a cleavable moiety.
Thompson et al. (MAbs. 2009 Jul-Aug; 1 (4): 348-356) teaches activatable anti-CD3 antigen bispecific antibodies for retargeting T cells to tumor cells.
Donaldson et al. (Cancer Biol. Ther. 2009 Nov; 8 (22): 2147-52) teaches masked therapeutic antibodies that are activated by proteases.
Although not prior art, Autio et al. (Clin. Cancer Res. 2020 Mar 1; 26 (5): 984-989) reviews PROBODY therapeutics that involve the use of recombinant antibodies comprising an active anti-cancer monoclonal IgG antibody or antigen-binding fragment thereof, a masking peptide linked to the N-terminus of the light chain or possibly the heavy 

25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
October 23, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 With particular regard to claim 55, it is noted that the although the targeting moiety comprises a protein that binds to a target on a cancer cell and comprises, e.g., IL-2, the targeting moiety is not IL-2, per se – whatever it may be it only comprises IL-2.  Furthermore it is aptly noted that the cancer cell need not be a cancer cell expressing a receptor of IL-2.  In fact, presumably, the cancer cell need not express a ligand or a receptor of any of the proteins of which the “protein” might be comprised, but if that is the case, and the presence, for example, of IL-2 in the structure of the protein does not account for the ability of the protein to bind to a target on a cancer cell, then, what is the protein of which the targeting moiety that binds a human tumor antigen expressed by the cancer is comprised?  It, whatever it may be, even capable of binding a target on a cancer cell, which is the same as the human tumor antigen expressed by the cancer?
        3 It is not clear if the tumor antigen is the IL-2 receptor, for example, if the first targeting moiety and/or second targeting moiety that binds to a tumor antigen expressed by the cancer is IL-2, a truncated form thereof, an analog thereof, a variant thereof, or a derivative thereof. 
        4 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        5 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        6 See the above rejection of claim 54 under 35 U.S.C. § 112(b).
        
        7 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”